Case 8:20-cv-01875-TPB-JSS Document 12 Filed 10/30/20 Page 1 of 1 PageID 60




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 JASON A. COLON,

                   Plaintiff,
          v.                                            CASE NO.: 8:20-cv-01875-TPB-JSS

 MIDLAND CREDIT MANAGEMENT,
 INC.,

             Defendant.
 ____________________________________/

                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Jason A. Colon and Defendant Midland

Credit Management, Inc., by and through their undersigned counsel, hereby give notice, stipulate,

and agree that all claims and controversies asserted in this action are dismissed with prejudice with

each Party to bear its own attorney’s fees and costs.

       Respectfully submitted this 30th day of October 2020.

    SWIFT, ISRINGHAUS & DUBBELD, P.A.                       MESSER STRICKLER, LTD.

    By:         /s/ Jon P. Dubbeld                          By:    /s/ John M. Marees, II
               JON R. DUBBELD, ESQ.                               JOHN M. MAREES, II, ESQ.
               Florida Bar. No. 105869                            Florida Bar. No. 0069879
               10460 Roosevelt Blvd. N, Suite 313                 12276 San Jose Blvd., Suite 718
               St. Petersburg, FL 33716                           Jacksonville, FL 32223
               (727) 755-3676                                     (904) 527-1172
               (727) 255-5332 (fax)                               (904) 683-7353 (fax)
               jdubbeld@swift-law.com                             jmarees@messerstrickler.com
               Counsel for Plaintiff                              Counsel for Defendant
